DETAILED ACTION: 
1.	This action is in response to amendments and arguments filed 9 February 2022 for application 15/418875 filed on 30 January 2017.  Currently claims 1-6, 9, 11, and 14-18, 20, 29, and 30 are pending. Claims 7, 8, 10, 12, 13, 19, and 21-28 have been canceled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 9 February 2022 have been fully considered but they are not persuasive. 
Specifically, the Applicant Argues:
The Examiner has rejected claims 1-6, 9, 11, and 13-20 under 35 USC § 101 as directed to an abstract idea. Applicant respectfully traverses. Applicant submits that the claims are not directed to an abstract idea, and in particular that the subject matter of claim 1 clearly extends beyond merely a "mental process" that could be practically performed in the human mind. The present application teaches semantic processing involving manipulation of large topographical structures of data. As discussed in paragraph [0044] of the present application, the semantic processing involves many sets of attributes organized in clusters to explain a single semantic derivation which would result in unbounded combinatorial sets which cannot be derived by a mental process. The examples given in the present application are necessarily simplified to explain the semantic processing; the actual semantic processing and manipulations of data 

 Examiner Response
The Examiner respectively disagrees.  The amended limitation still do not integrate the judicial exception into a practical technological invention. Specifically the amended limitations “formal concept analysis for tree-structure synthesis of concept definitions and relationships”  and “wherein the derived virtual concept definitions have a tree structure” each recites mental steps of synthesizing concepts and relationships (i.e., combining concepts and relationships is an act of judgement or evaluation) in which this synthesis uses formal concept analysis (also a mental step – i.e., formal concept analysis is an evaluative function) with the mental step of synthesizing concepts and relationships organized according to a tree structure which is also a mental process, where it is noted that the representation of concepts definitions by a tree structure can be done by pen and paper. While the recitation of the “system interface” in the amended limitation “obtaining an input active concept definition from a cognitive agent via a system interface” is an additional element that must be treated at Step 2A, Prong 2 and at Step 2B, this interface is recited at a high level of generality and is no more than mere instructions to apply the exception using a generic computer component (e.g., see M.P.E.P. 2106.04(a)(2)IIIC3). In effect, taken alone, the additional elements do not amount to significantly more than the above- identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 

The Applicant Further Argues:
At page 45 of the Office action, the Examiner acknowledges that Sweeney does not teach "wherein the semantic processing is based upon formal concept analysis". Additionally, Sweeney does not teach "virtual concept definitions" as recited in claims 1 and 20; for example, Sweeney does not teach, as recited in claim 1: "deriving a plurality of virtual concept definitions from the real concept definitions by semantic processing, such that the derived virtual concept definitions form relationships between themselves, wherein the derived virtual concept definitions have a tree structure". Sweeney teaches synthesizing concept relationships between attributes (equivalent to real concept definitions of the present application) using criteria of either explicit or implicit relationships between those attributes. Implicit relationships, as described in Sweeney, are not virtual concepts but rather are relationships that exist indirectly between attributes (see Sweeney at paragraphs [0307] and [0308]). New concept relationships can be defined between attributes by the system of Sweeney but new attributes (which could be equivalent to virtual concept definitions) are not created. As discussed in paragraphs [0022] and [0023] of the present application, the method of claim 1 "results in an ability to synthesize forward-looking knowledge, not merely the extraction of historical knowledge". Sweeney only solves a problem of extracting historical knowledge from a domain by synthesizing concept relationships in a situation where the real concepts correspond well to a domain; in contrast, the claims of the present application go beyond Sweeney to synthesize forward-looking knowledge from a domain environment that is much more complex and wherein real concept definitions cannot provide a desired level of representation. This solution is achieved by, at least, "deriving a plurality of virtual concept definitions from the real concept definitions by semantic processing, such that the derived virtual concept definitions form relationships between themselves" as recited in claim 1 and similarly in claim 20.    

Application Serial No.: 15 254,780Art Unit: 2122 Examiner Response
The Examiner respectfully disagrees, noting that a claim must be given its broadest reasonable interpretation consistent with the specification.  M.P.E.P. 2173.01(I), M.P.E.P. 2111.01(II). Sweeney does teach “deriving a plurality of virtual concept definitions from the real concept definitions by semantic processing, such that the derived virtual concept definitions form relationships between themselves, wherein the derived virtual concept definitions have a tree structure” because he teaches that revised/new/virtual concept definitions may be generated from existing/preliminary/active concept definitions by expanding concept relationships across diverse morpheme dimensions such that the relationships exist between each of these “virtual” concept definitions at least through the commonality of the morpheme dimensions across which they may be expressed but also are characterized by relationships governed by a prioritization paradigm in which the construction of the dimensional concept taxonomy with inferred/virtual concept definitions uses semantic processing based upon its underlying morpheme/keyword framework which forms the basis for this construction (including prioritization), and in which the taxonomy associated with the inferred/virtual concept is a hierarchical tree structure; the formulation/derivation of new or revised concepts is consistent with a BRI of “virtual concept”  (-viz., [0052, 0292, 0297, 0334, 0332, Figure 21, Figure 22]), The synthesis and expansion operations transform the Source data structure 202 into a third data structure, referred to herein as the dimensional concept taxonomy 210. The term “taxonomy” refers to a structure that organizes categories into a hierarchical tree and associates categories with relevant objects such as documents or other digital content., The intersection of morpheme attributes within the first concept definition 708a and input concept relationships are used 2102 to revise the first concept definition 708a to a second concept definition 708b., Specifically, the input concept hierarchy may be used to prioritize the relationships inferred from the synthesis portion of the operations. The pool of concept relationships drawn directly from the Source data represents “explicit” data, as opposed to the dimensional concept relationships that are inferred.,  Each concept definition 708b is mapped to key words 2302 in the keyword hierarchy 2112. New dimensional concept relationships for the concepts are generated 820 by the rules of explicit and implicit relationship construction, as described above and illustrated in FIGS. 3-5, and 22., The three morphemes A, B, C in the active node, in this example, may be used to establish three dimensions (or intersecting axes) in the dimensional concept hierarchy.)  Furthermore, the Examiner maintains that the combination of the teachings of Sweeney with those of Priss are both proper and obvious as expressed in the current in previous office actions.

The Applicant Further Argues:
Applicant further respectfully submits that independent claim 29 is novel and inventive over the cited references. Neither Sweeney nor Priss disclose, at least, "selecting the depth of hierarchies" as recited in claim 29. In responding to Applicant's previously submitted arguments, the Examiner states at page 8 of the Office Action: As set forth in the current office action in the previous final office action, Sweeney does teach, in a BRI sense, that the depth of hierarchies of virtual concept definitions is selectable. It must be first noted that the claims do not recite a selection of a depth of hierarchies; the select ability is only passively recited. Consequently, a BRI of this selectability must encompass any function by the system that constrains the depth of hierarchies in any way. Claim 29 explicitly recites "selecting the depth of hierarchies". Neither Sweeney nor Priss teach "selecting the depth of hierarchies" as recited in claim 29. Accordingly, as the cited references, alone or in combination, do not teach all of the limitations of claim 29, the subject matter of claim 29 is novel and not obvious. Claim 30, which is dependent on claim 20 and includes similar subject matter to claim 29 (including "select the depth of the hierarchies"), is novel and not obvious for similar reasons. As neither Sweeney nor Priss, alone or in combination, teach or suggest the subject matter of amended claims 1, 20, and 29, the subject matter of claims 1, 20, and 29 is novel and not obvious. 

Application Serial No.: 15 254,780Art Unit: 2122 Examiner Response
The Examiner respectfully disagrees. While the Examiner appreciates the amended limitations that positively recite the selection of the depth of hierarchies as being performed by an entity (namely a processor/computer), this positive recitation does not alter the argument for the mapping of the depth selectability to the teachings of Sweeney; in both the current and previous office actions, the Examiner has indicated that the processor performed the selection of the depth of the hierarchy through constraints applied onto the morpheme dimensional axes (viz., [0016, 0344, 0346], This localized analysis may be applied to materials whether or not they were analyzed previously as part of the training set. Parameters are set by administrators to balance the depth of analysis with the processing time (latency)., The groups are described relative to the active container, as parents and children (hierarchical relationships), and siblings (associative relationships). …These proximate nodes are then ordered into hierarchical relationships relative to the active node, based on the underlying morpheme relationships and morphemes involved.,  The scope of processing may be further limited by constraining the concept definitions of the dimensional axes. An individual axis (hereafter, the “active axis) may be established by referencing a subset of morphemes from a parent node, thus constraining the set of parents (ancestors) that may link to the active node.)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 9, 11, 14-18, 20, 29, and 30 are rejected under 35 U.S.C. 101. because the claims are directed to an abstract idea; and because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. v. CLS Bank International, et al, 573 U.S. (2014).
As an initial matter, according to the first part of the Alice analysis (Step 1), the claims were determined to be directed to one of the four statutory categories: an article of manufacture, a method/process (claims 1-6, 9, 11, and 14-18,  and 29-30), a machine/system/product (claim 20), and/or a composition of matter.
Secondly, based on the claims being determined to be within one of the four categories (i.e., process, machine, manufacture, or composition of matter) it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (Step 2A). This step consists of a two-prong inquiry: (1) Does the claim recites an abstract idea, law of nature, or natural phenomenon? and (2) Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 1-6, 9, 11, 14-18, 20, 29, and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite mathematical and mental concepts. This judicial exception is not integrated into a practical application because it fails to integrate the judicial exception into a practical application and generic recited computer elements do not add meaningful limitations The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed in the following analysis.
Regarding independent claims 1, 20, and 29 the following analysis shows that the limitations recite the judicial exception of an abstract idea in the mental processes mathematical concepts group and do not recite additional elements that integrate the judicial exception into a practical application.

Claim 1 does not satisfy the two-Prong Test as explained in the analysis of each limitation below:
Step 2A
Prong 1:
A method … perform a formal concept analysis for tree-structure synthesis of concept definitions and relationships comprising: (Yes)  The claim, under its broadest reasonable interpretation, recites a mental step of synthesizing concepts and relationships which is a mental process (i.e., combining concepts and relationships is an act of judgement or evaluation) in which this synthesis uses formal concept analysis which is a mental process (i.e., formal concept analysis is an evaluative function) with the mental step of synthesizing concepts and relationships organized according to a tree structure which is also a mental process, where it is noted that the representation of concepts definitions by a tree structure can be done by pen and paper. The mere recitation of a generic computer device to perform this operation does not take the claim limitation out of the mental processes group. 
 … extracting a plurality of real concept definitions comprising attributes from a domain and analyzing the plurality of real concept definitions for attribute set coherence within a context of the active concept definition; (Yes)  The claim, under its broadest reasonable interpretation, recites a mental step of bringing forth concepts which have attributes from a domain of information and analyzing them according to their attributes in a conceptual context which is a mental process (i.e., extracting concepts with attributes is an act of observation and analyzing concepts and attributes for coherence is an act of judgement or evaluation). The mere recitation of a generic computer device to perform this operation does not take the claim limitation out of the mental processes group. 
matching the active concept definition to the extracted -real concept definitions. (Yes)  The claim, under its broadest reasonable interpretation, recites the mathematical step of matching one concept with another concept which is a mental process (i.e., matching concepts is an act of judgement or evaluation). The mere recitation of a generic computer device to perform this operation does not take the claim limitation out of the mental concepts group. 
deriving a plurality of virtual concept definitions from the real concept definitions10 by semantic processing, such that the derived virtual concept definitions form relationships between themselves; wherein the derived virtual concept definitions have a tree structure;  (Yes)  The claim, under its broadest reasonable interpretation, recites the mental step of semantically deriving additional/virtual concepts from a set of concepts with the new concepts having relationships amongst themselves which is a mental process (i.e., deriving concepts from or according to relationships is an act of evaluation) where the organization of the concepts according to a tree structure is also a mental process, where it is noted that the representation of concepts definitions by a tree structure can be done by pen and paper. The mere recitation of a generic computer device to perform this operation does not take the claim limitation out of the mental processes group. 
searching at least one domain to0 build hierarchies of virtual concept definitions, wherein the hierarchies have a depth;  (Yes) The claim, under its broadest reasonable interpretation, recites a mental step of searching a domain of information to construct concepts across a depth within a hierarchy which is a mental process (i.e., building selectable depths of hierarchies of concepts is a judgement or evaluation, with the searching function a cognitive observation function). The mere recitation of a generic computer device to perform this operation does not take the claim limitation out of the mental processes group. 
wherein a derivable number of virtual concept definitions is based upon a confidence gradient (Yes) The claim, under its broadest reasonable interpretation, recites more specifics of the mental step of deriving concepts in which the number of such concepts is limited by a confidence gradient consideration which is a mental process (i.e., limiting a number of concepts based on a confidence measure is an act of judgement or evaluation). The mere recitation of a generic computer device to perform this operation does not take the claim limitation out of the mental processes group. 
wherein existing real concept definitions are used as a measure of a coherence of various attribute sets.10 (Yes) The claim, under its broadest reasonable interpretation, recites more specifics of the mental step of analyzing concepts in which existing concepts are used to perform this analysis by measuring coherence which is a mental process (i.e., using concepts as a measure of coherence of attributes is evaluative act). The mere recitation of a generic computer device to perform this operation does not take the claim limitation out of the mental processes group. 
Prong 2 (No): The claim recites two additional elements:
a computer to perform a computer-implemented process - The processors in the computer system that perform the mental processes of transformation, counting, correlation, and thresholding are recited at a high level of generality and are no more than mere instructions to apply the exception using a generic computer component.
obtaining an active concept definition5 from a cognitive agent – The function of obtaining a concept definition from a user is a mere data gathering step that is recited at a high level of generality that does not impose a meaningful limit on the judicial exception. 
via a system interface The computer system interface in the computer system that obtains the concept definition from a user  is recited at a high level of generality and is no more than mere instructions to apply the exception using a generic computer component.
None of these two additional elements integrate the judicial exception into a practical application because the computing devices and the data gathering are recited at a high level of generality and correspond to generic computer functions.  
In addition, according to the second part of the Alice/Mayo test (step 2B), it must be determined if the claim as a whole recite something significantly more than the judicial exception, when considered both individually and as an ordered combination. The recitation in the preamble is insufficient to transform a judicial exception to a patentable invention because the preamble elements are recited at a high level of generality that simply linked to a field of use, see MPEP 2106.05(h). The examiner further notes that the claim limitation(s) below are deemed insufficient to transform a judicial exception to a patentable invention, as described in the analysis that follows below:
The elements in the limitations below are insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g):
Generic computer implemented method, processing resources as noted above.
obtaining an active concept definition5 It is noted that the claimed extra-solution of data gathering is acknowledged to be well-understood, routine, conventional activity (see, e.g., court recognized WURC examples in MPEP 2106.05(d)(II)(i)).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
As discussed in the step 1, 2A Prongs 1 and 2, and 2B analyses, claim 6 limitations examined individually or as an ordered combination recites no meaningful limitations that amount to significantly more than the exception itself. In particular, there are no indication that the combination of elements improves the functioning of a computer or improves another technology. Therefore, when looking at the claim elements individually or an ordered combination, claim 1 does not recite identified elements deemed by the courts as "significantly more”.
Independent claim 20 recites similar elements analyzed in claim 1 above and is rejected for the same reasons as claim 1. Specifically, according to the second part of the Alice/Mayo test (step 2B), it must be determine if the claim as a whole recite something significantly more than the judicial exception, when considered both individually and as an ordered combination. The recitation in the preamble is are insufficient to transform a judicial exception to a patentable invention because the preamble elements are recited at a high level of generality that simply linked to a field of use, see MPEP 2106.05(h). The examiner further notes that the claim limitations below are deemed insufficient to transform a judicial exception to a patentable invention, as described in the analysis that below
The elements in the limitations below are insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g): Generic computer components recited at a high level of generality, namely,
system … at least one processor operable to
As discussed in the step 1, 2A Prongs 1 and 2, and 2B analyses, limitations of claim 20, examined individually or as an ordered combination recites no meaningful limitations that amount to significantly more than the exception itself. In particular, there are no indication that the combination of elements improves the functioning of a computer or improves another technology. Therefore, when looking at the claim elements individually or an ordered combination, claim 20 does not recite identified elements deemed by the courts as "significantly more”.

Independent claim 29 recites similar elements analyzed in claim 1 above and is rejected for the same reasons as claim 1. Specifically, according to the second part of the Alice/Mayo test (step 2B), it must be determine if the claim as a whole recite something significantly more than the judicial exception, when considered both individually and as an ordered combination. The recitation in the preamble is are insufficient to transform a judicial exception to a patentable invention because the preamble elements are recited at a high level of generality that simply linked to a field of use, see MPEP 2106.05(h). The examiner further notes that the claim limitations below are deemed insufficient to transform a judicial exception to a patentable invention, as described in the analysis that below
The elements in the limitations below are insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g): Generic computer components recited at a high level of generality, namely,
A method of operating a computer
As discussed in the step 1, 2A Prongs 1 and 2, and 2B analyses, limitations of claim 29, examined individually or as an ordered combination recites no meaningful limitations that amount to significantly more than the exception itself. In particular, there are no indication that the combination of elements improves the functioning of a computer or improves another technology. Therefore, when looking at the claim elements individually or an ordered combination, claim 29 does not recite identified elements deemed by the courts as "significantly more”.
Furthermore, regarding the dependent claims 1-6, 9, 11, and 14-18 which are dependent on claim 1,  the disclosed limitations does not recite identified elements deemed by the courts as "significantly more”. The examiner notes that the dependent claims elements that are deemed insufficient to transform a judicial exception to a patentable invention and are considered part of the abstract idea as noted below:
Claim 2:
Step 2A
Prong 1 (Yes):
deriving additional possible virtual concept definitions using the derived virtual concept definitions.  The claim, under its broadest reasonable interpretation, recites the mental step of deriving additional/virtual concepts from a set of concepts which is a mental process (i.e., deriving additional concepts from other concepts is an evaluative act). The mere recitation of a generic computer device to perform this operation does not take the claim limitation out of the mental processes group. 
Prong 2 (No): There are no additional elements
Step 2B: The claim does not recite additional elements that the courts have identified as “significantly more” for the same reasons as pointed out in Claim 1.
Claim 3:
Step 2A
Prong 1 (Yes):
wherein the relationships are hierarchical structures.; (Yes)  The claim, under its broadest reasonable interpretation, recites relationships that have a hierarchical form which are more specifics of the mental step of deriving concepts (i.e., deriving additional concepts from other concepts is an evaluative act). The mere recitation of a generic computer device to perform this operation does not take the claim limitation out of the mental processes group. 
Prong 2 (No): There are no additional elements (No): The claim recites one additional element:
Step 2B: The claim does not recite additional elements that the courts have identified as “significantly more” for the same reasons as pointed out in Claim 1.
Claim 4:
Step 2A
Prong 1 (Yes):
wherein a depth of a hierarchy of one derived virtual concept definitions is selectable.; (Yes) The claim, under its broadest reasonable interpretation, recites more specifics of the mental step of deriving concepts in which the depth of the hierarchy of relationships is selectable which is a mental process (i.e., deriving additional concepts from other concepts is through a selection an evaluative act). The mere recitation of a generic computer device to perform this operation does not take the claim limitation out of the mental processes group. 
Prong 2 (No): The claim does not recite any additional elements:
Step 2B: The claim does not recite additional elements that the courts have identified as “significantly more” for the same reasons as pointed out in Claim 1.
Claim 5:
Step 2A
Prong 1 (Yes):
wherein the selection of the depth of the hierarchy is based upon a confidence gradient.  Yes) The claim, under its broadest reasonable interpretation, recites more specifics of the mental step of deriving concepts in which the depth of the hierarchy of relationships is selected based a gradient of confidence which is a mental process (i.e., deriving additional concepts from other concepts is an evaluative act with the selection of the depth a judgement/decision). The mere recitation of a generic computer device to perform this operation does not take the claim limitation out of the mental processes group. 
Prong 2 (No): The claim does not recite any additional element
Step 2B: The claim does not recite additional elements that the courts have identified as “significantly more” for the same reasons as pointed out in Claim 1.
Claim 6:
Step 2A
Prong 1 (Yes):
wherein a derivable number of virtual concept definitions25 is limited by quantity.  (Yes) The claim, under its broadest reasonable interpretation, recites more specifics of the mental step of deriving concepts in which the number of such concepts is limited by a number which is a mental process. The mere recitation of a generic computer device to perform this operation does not take the claim limitation out of the mental processes group. 
Prong 2 (No): The claim does not recite any additional element
Step 2B: The claim does not recite additional elements that the courts have identified as “significantly more” for the same reasons as pointed out in Claim 1.
Claim 9:
Step 2A
Prong 1 (Yes):
further comprising searching a plurality of domains to build a selectable quantity of virtual concept definitions.  (Yes) The claim, under its broadest reasonable interpretation, recites a mental step of searching a domain of information to construct a number of concepts which is a mental process (i.e., building selectable depths of hierarchies of concepts is a judgement or evaluation, with the searching function a cognitive observation function). The mere recitation of a generic computer device to perform this operation does not take the claim limitation out of the mental processes group. 
Prong 2 (No): The claim does not recite any additional element
Step 2B: The claim does not recite additional elements that the courts have identified as “significantly more” for the same reasons as pointed out in Claim 1.
Claim 11:
Step 2A
Prong 1 (Yes):
wherein the derived virtual concept definitions are in a poly-hierarchal relationship within themselves.10 (Yes) The claim, under its broadest reasonable interpretation, recites more specifics of the mental step of deriving concepts in which the concepts have a poly-hierarchical relationship amongst themselves which is a mental process, where it is noted that the representation of concepts definitions by poly-hierarchical relationships can be done by pen and paper. The mere recitation of a generic computer device to perform this operation does not take the claim limitation out of the mental processes group. 
Prong 2 (No): The claim does not recite any additional element
Step 2B: The claim does not recite additional elements that the courts have identified as “significantly more” for the same reasons as pointed out in Claim 1.
Claim 14:
Step 2A
Prong 1 (Yes):
wherein the derived virtual concept definitions are in a poly-hierarchal relationship with the real concept definitions.10 (Yes) The claim, under its broadest reasonable interpretation, recites more specifics of the mental step of deriving concepts that are organized according to poly-hierarchical relationships which is a mental process, where it is noted that the representation of concepts definitions by a tree structure can be done by pen and paper. The mere recitation of a generic computer device to perform this operation does not take the claim limitation out of the mental processes group. 
Prong 2 (No): The claim does not recite any additional element
Step 2B: The claim does not recite additional elements that the courts have identified as “significantly more” for the same reasons as pointed out in Claim 1.
Claim 15:
Step 2A
Prong 1 (Yes):
wherein a scope of the derived virtual concept definitions20 is variable with respect to a change in a relative proximity measure between attributes in an attribute set.10 (Yes) The claim, under its broadest reasonable interpretation, recites more specifics of the mental step of deriving concepts in which the scope of the concept is depends on/is variable relative to attribute set proximity/similarity which is a mental process (i.e., deriving concepts with a scope that varies with a variation in proximity/correspondence of attributes is an evaluation) . The mere recitation of a generic computer device to perform this operation does not take the claim limitation out of the mental processes group. 
Prong 2 (No): The claim does not recite any additional element
Step 2B: The claim does not recite additional elements that the courts have identified as “significantly more” for the same reasons as pointed out in Claim 1.
Claim 16:
Step 2A
Prong 1 (Yes):
wherein the derived virtual concept definitions comprise bins.10 (Yes) The claim, under its broadest reasonable interpretation, recites more specifics of the mental step of deriving concepts in which the concepts may be characterized by being or having bins which is a mental process, where it is noted that this representation of concepts can also be done with pen and paper. The mere recitation of a generic computer device to perform this operation does not take the claim limitation out of the mental processes group. 
Prong 2 (No): The claim does not recite any additional element
Step 2B: The claim does not recite additional elements that the courts have identified as “significantly more” for the same reasons as pointed out in Claim 1.
Claim 17:
Step 2A
Prong 1 (Yes):
wherein the semantic processing is based upon faceted classification synthesis. (Yes) The claim, under its broadest reasonable interpretation, recites more specifics of the mental step of deriving concepts in which the semantic process uses (as an organizing paradigm) facet classification synthesis which is a mental process (i.e., the facet classification function is an evaluation function) The mere recitation of a generic computer device to perform this operation does not take the claim limitation out of the mental processes group. 
Prong 2 (No): The claim does not recite any additional element
Step 2B: The claim does not recite additional elements that the courts have identified as “significantly more” for the same reasons as pointed out in Claim 1.
Claim 18:
Step 2A
Prong 1 (Yes):
wherein an attribute substitution rule of replacing parent30 attributes with child attributes is made optional to synthesize virtual concept definitions. (Yes) The claim, under its broadest reasonable interpretation, recites more specifics of the mental step of synthesizing a concept in which a concept’s child attributes may or may not replace (be re-configured mentally) a concept’s parent attributes which is a mental process (i.e., making a rule optional is an opinion or judgement used in the concept synthesis which itself is an evaluation or judgement function). The mere recitation of a generic computer device to perform this operation does not take the claim limitation out of the mental processes group. 
Prong 2 (No): The claim does not recite any additional element
Step 2B: The claim does not recite additional elements that the courts have identified as “significantly more” for the same reasons as pointed out in Claim 1.
Therefore, as a whole claims 1-6, 9, 11, and 14-18 do not recite what have the courts have identified as "significantly more”. 
In addition claim 30 which depends from claim 29 is rejected for the same reasons as claim 4 which depends from claim 1 and where it is noted that claim 30 is a method implementation of the same subject matter as claim 4.
In summary, as shown in the analysis above, claims 1-6, 9, 11, 14-18, 20, 29, and 30 do not provide any additional elements that when considered individually or as an ordered combination, amount to significantly more than the abstract idea identified. Therefore, as a whole claims 1-6, 9, 11, 14-18, 20, 29, and 30 do not recite what have the courts have identified as "significantly more”. In particular, there is no indication that the combination of elements improves the functioning of a computer or improves another technology when claims are considered individually or as an ordered combination.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 1-6, 9, 11, 14-18, 20, 29, and 30  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peter Sweeney (US 2007/0118542 A1), hereinafter referred to as Sweeney, in view of Uta Priss (“Comparing Classification Systems using Facets”, in Beghtol, C., Howarth, L.C. and Williamson, N.J. (Eds), Dynamism and Stability in Knowledge Organization. Proceedings of the 6th International ISKO Conference, Toronto, Canada, 10-13 July, 2000, Advances in Knowledge Organization, Vol. 7, Ergon, Wu¨rtzburg, pp. 1-6), hereinafter referred to as Priss.


In regards to claim 1, Sweeney teaches a method of operating a computer to perform a formal concept analysis for tree-structure synthesis of concept definitions and relationships the method comprising: obtaining an input active concept definition from a cognitive agent via a system interface ([0052, 0088, 0107, 0292, 0303, 0357, 0358, Figure 21] The synthesis and expansion operations transform the Source data structure 202 into a third data structure, referred to herein as the dimensional concept taxonomy 210. The term “taxonomy” refers to a structure that organizes categories into a hierarchical tree and associates categories with relevant objects such as documents or other digital content., In the preferred embodiment of the system 603, there is provided a presentation layer 608 or graphical user interface (GUI) for the dimensional concept taxonomy 210.,  A set of preliminary concept definitions are generated 808., The intersection of morpheme attributes within the first concept definition 708a and input concept relationships are used 2102 to revise the first concept definition 708a to a second concept definition 708b., If concept definitions contain attributes that are related either directly or indirectly in the facet hierarchy (hereafter, of the same “lineage') to those in the content node being classified (hereinafter, the “active node'), then explicit relationships exist between the concepts along the dimensional axis represented by the attributes involved., The active node in this context is a node within the dimensional concept taxonomy that is presently in focus by the end-user or domain owner., Users may provide text queries to the system to move directly to the general area of their search and information retrieval., wherein an active concept definition is obtained in the form of preliminary concept definitions expressed through keywords and which are being evaluated for possible revision such that the these concept definitions are active because they are actively subject to revision but also because they are a focus for consideration as a candidate, wherein the framework for performing the revision and formation of concept definitions is a synthesis of concept definitions and relationships between concepts and between attributes of concepts, including the synthesis of concepts and their interrelations in a hierarchical tree structure, and wherein the user (cognitive agent) inputs the active node (the active concept definition which is the focus of the user) via an interface such as in the form of a search query.); 5extracting a plurality of real concept definitions comprising attributes from a domain ([0143, Figure 10, Figure 23] The concept relationships that were not pruned are processed as hierarchical relationships. The system assembles these concept relationships 1006 into an input concept hierarchy 1008 of all hierarchical concept relationships ordered into extended sets of indirect relationships. Assembling the input concept hierarchy 1008 involves ordering the nodes in the aggregate and removing any redundant relationships that may be inferred from other sets of relationships., wherein the real concept definitions in the form of the input concept hierarchy are generated/extracted from the input data, for example including concept signatures, keywords, morphemes associated with each concept in that hierarch and wherein these concept definitions are real because they are directly tied to the input/raw data as opposed to being inferred from this observed/empirical concept relationship pattern.) and analyzing the plurality of real concept definitions for attribute set coherence within a context of the active concept definition; ([0145, 0140, 0144, 0147, Figure 10, Figure 21] The analysis of the input concept hierarchy proceeds to the measure of the generality of each concept 1010., A primary objective of this analytical method is to measure the degree to which concepts 306 are general or specific (in relation to other concepts 306 in the training set 802…, Once assembled, the input concept hierarchy 1008 comprises the structure for measuring the generality of the concepts 306 in the concept relationship set, as described in the steps below and is useful for other methods in the transformation process. The concept relationships in the input concept hierarchy 1008 are used to calculate potential morpheme relationships D, as described below and illustrated in FIGS. 13-14. …, The concept generality index created is used to order the morphemes from most general to most specific., wherein the real concepts/input concept hierarchy are analyzed for coherence in the form of generality vs. specificity across their relationships such that these relationships are expressed by attributes such as morphemes and keywords, including the structural/hierarchical framework itself for expressing the morphemes which themselves are analyzed for coherence/generality and wherein this analysis is performed in the context of the active concepts (input/preliminary concept definitions subject to revision based on that analysis).)  matching the active concept definition to the extracted real concept definitions; ([0291, 0292, 297,Figure 21] Inputs to this process are the set of content nodes 302 to be classified, the input concept hierarchy 1008, the morpheme hierarchy 402, and the preliminary concept definitions 708a., The intersection of morpheme attributes within the first concept definition 708a and input concept relationships are used 2102 to revise the first concept definition 708a to a second concept definition 708b., Specifically, the input concept hierarchy may be used to prioritize the relationships inferred from the synthesis portion of the operations., wherein the first concept definition/preliminary concept definition/active concept definition which is subject to revision/augmentation is matched, via its morpheme attributes to the real concept definitions/input concept hierarchy to produce a revision of that active concept definition and wherein it is the intersection (which is being interpreted as being a matching) between the active concept and the input concept relationships of the input concept hierarchy that forms the basis for this revision.) deriving a plurality of virtual concept definitions from the real concept definitions 10by semantic processing, such that the derived virtual concept definitions form relationships between themselves;  wherein the derived virtual concept definitions have a tree structure; ([0052, 0292, 0297, 0334, 0332, Figure 21, Figure 22]), The synthesis and expansion operations transform the Source data structure 202 into a third data structure, referred to herein as the dimensional concept taxonomy 210. The term “taxonomy” refers to a structure that organizes categories into a hierarchical tree and associates categories with relevant objects such as documents or other digital content., The intersection of morpheme attributes within the first concept definition 708a and input concept relationships are used 2102 to revise the first concept definition 708a to a second concept definition 708b., Specifically, the input concept hierarchy may be used to prioritize the relationships inferred from the synthesis portion of the operations. The pool of concept relationships drawn directly from the Source data represents “explicit” data, as opposed to the dimensional concept relationships that are inferred.,  Each concept definition 708b is mapped to key words 2302 in the keyword hierarchy 2112. New dimensional concept relationships for the concepts are generated 820 by the rules of explicit and implicit relationship construction, as described above and illustrated in FIGS. 3-5, and 22., The three morphemes A, B, C in the active node, in this example, may be used to establish three dimensions (or intersecting axes) in the dimensional concept hierarchy., wherein revised/new/virtual concept definitions may be generated from existing/preliminary/active concept definitions by expanding concept relationships across diverse morpheme dimensions such that the relationships  exist between each of these “virtual” concept definitions at least through the commonality of the morpheme dimensions across which they may be expressed but also are characterized by relationships governed by a prioritization paradigm, wherein the construction of the dimensional concept taxonomy with inferred/virtual concept definitions uses semantic processing based upon its underlying morpheme/keyword framework which forms the basis for this construction (including prioritization), and wherein the taxonomy associated with the inferred/virtual concept is a hierarchical tree structure.) and searching at least one domain to build hierarchies of virtual concept definitions, wherein the hierarchies have a depth; ([0085, 0279, 0016, 0342, 0344, 0346, Figure 4], In the preferred embodiment, a distributed computing environment 600 is shown schematically. One computing system 601 operates as a transformation engine 602 for data structures. The transformation engine takes as its inputs the source data structures 202 from one or more domains., The enhanced method of faceted classification is applied at multiple tiers of data abstraction. In this way, multiple domains may share the same elemental constructs for classification, while maintaining domain-specific boundaries., This localized analysis may be applied to materials whether or not they were analyzed previously as part of the training set. Parameters are set by administrators to balance the depth of analysis with the processing time (latency)., A method for performing faceted classification synthesis to relate concepts represented by concept definitions defined in accordance with a faceted data set comprising facets, facet attributes, and facet attribute hierarchies., The groups are described relative to the active container, as parents and children (hierarchical relationships), and siblings (associative relationships). …These proximate nodes are then ordered into hierarchical relationships relative to the active node, based on the underlying morpheme relationships and morphemes involved.,  The scope of processing may be further limited by constraining the concept definitions of the dimensional axes. An individual axis (hereafter, the “active axis) may be established by referencing a subset of morphemes from a parent node, thus constraining the set of parents (ancestors) that may link to the active node.,   wherein the system uses/extracts/searches information across multiple domains to perform the concept definition synthesis operations corresponding to the enhanced method of faceted classification, wherein the facet classification forms a hierarchy for the revised/synthesized/virtual concept definitions across morphemic attributes, and wherein this hierarchy wherein the parent-child associations in this framework used to construct the concept definitions/concept relationships are constrained by the morpheme dimensional axes such that the hierarchies have a depth in a general sense according to parent-child relationships in general expressed within those hierarchy but also have a specifiable/determinable depth through the constrained morpheme dimensional axes.) wherein a derivable number of virtual concept definitions is determined based on a confidence gradient, ([0297, 0310],  Specifically, the input concept hierarchy may be used to prioritize the relationships inferred from the synthesis portion of the operations., For example, if the first set includes three registered morphemes with priority numbers {3, 37, 303}, the second set includes two registered morphemes with priori ties 5, 490, and the third set includes three registered morphemes with priorities 5, 296, 1002, then the sets would be ordered: {3, 37, 303}, {5, 296, 1002}, {5, 490}. The first ordered set is prioritized based on the top overall ranking of the morpheme with priority 3 contained in its set. The latter two sets both have a topmost morpheme priority of {5}. Therefore, the next highest morpheme priorities in each set are examined to reveal that the set containing the morpheme with priority (296) should be the higher prioritized set., wherein, in the derivation of revised/virtual concept definitions, the system takes into account the priority associated with the underlying morpheme relationships in the concept hierarchy, wherein the priority numbers form a gradient of priority which is also a metric of the importance/confidence attached to the association of the morpheme to a concept relation.) and wherein existing real concept definitions are used as a measure of a coherence of various attribute sets. ([0241, Figure 16], The concept generality index created is used to order the morphemes from most general to most specific., wherein the concept generality index associated with the input concept hierarchy/real concept definitions are used to determine the coherence of the associated morphemes/attributes.).
However, Sweeney does not explicitly teach  … formal concept analysis…. Sweeney teaches faceted classification analysis but does not explicitly indicate that he uses formal concept analysis.
However, Priss, in the analogous art of performing semantic faceted classification, teaches perform a formal concept analysis for tree-structure synthesis of concept definitions and relationships ([pp. 2-3, Methodology: Formal Concept Analysis and Facets, Figure 1, Figure 2), Baseline facets describe a small aspect of a domain exhaustively and consistently. They can be combined to form larger facets so that a faceted classification scheme can be constructed as a hierarchy of facets. Using formal concept analysis, every facet is represented as a concept lattice. ... In formal concept analysis, a data-driven concept lattice is generated by identifying a set of objects, a set of attributes and a relation among them. …That means that the conceptual relations that result from the data-driven approach must be valid in terms of the theoretical domain knowledge … A theory-driven lattice can then be verified by selecting typical objects and attributes from the domain and testing whether they can be appropriately integrated into the lattice., wherein formal concept analysis is applied to facet classification in order to produce a theory-driven lattice/hierarchical tree organization/synthesis of semantically expressed concepts such as shown in Figures 1 and 2.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sweeney to incorporate the teachings of Priss to use formal concept analysis to perform a formal concept analysis for tree-structure synthesis of concept definitions and relationships. The modification would have been obvious because one of ordinary skill would have been motivated to use a theory-driven formal concept analysis to construct the relationships between concepts and concept attributes in order to capture known conceptual relationships between objects in a classification hierarchy that may not be apparent in other traditional tree hierarchy methods (Priss, [pp. 2-3, Methodology: Formal Concept Analysis and Facets, pp. 3-4, Application: A Facet for Disciplines in DDC and Yahoo, Figure 2]).  

In regards to claim 2, the rejection of claim 1 is incorporated and Sweeney further teaches, deriving additional possible virtual concept definitions using the derived virtual concept definitions.  ([0419, Figure 21, Figure 31], FIG. 31 may be used to refine the dimensional concept taxonomy through several iterations of the process. Thereafter, the resultant dimensional concept taxonomy may be introduced to users in the user-based complex-adaptive system for further refinement and evolution., wherein the revised concept definitions (e.g., 2102, 708b) are added to the domain store such that the output is returned to the input with the process repeating for further refinement such that any concept definition revision is instantiated and used in subsequent iterations to generate further revisions/concept definitions.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sweeney to incorporate the teachings of Priss for the same reasons as pointed out for claim 1.

In regards to claim 3, the rejection of claim 1 is incorporated and Sweeney further teaches, wherein the relationships are hierarchical structures. ([0315, 0148, Figure 22], Any morphemes, whether explicit in the system or implied, can be used as a basis for a classification hierarchy (or axis). Continuing the example above, the implicit morpheme “advertising 2207 is the parent 2208 of a hierarchy based on this morpheme. The set “business, models, advertising 2205 is a child 2209 in this hierarchy. Any additional set that includes “advertising would also be a member of this hierarchy. , The methods described in the preferred embodiment apply to hierarchical-type relationships, also known as parent-child relationships.,
wherein concept definitions consist of relationships between concepts/morphemes in a hierarchical structure.). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sweeney to incorporate the teachings of Priss for the same reasons as pointed out for claim 1.

In regards to claim 4, the rejection of claim 1 is incorporated and Sweeney further teaches wherein a depth of a hierarchy of one derived virtual concept definitions is selectable. ([0344, 0346] The groups are described relative to the active container, as parents and children (hierarchical relationships), and siblings (associative relationships). …These proximate nodes are then ordered into hierarchical relationships relative to the active node, based on the underlying morpheme relationships and morphemes involved.,  The scope of processing may be further limited by constraining the concept definitions of the dimensional axes. An individual axis (hereafter, the “active axis) may be established by referencing a subset of morphemes from a parent node, thus constraining the set of parents (ancestors) that may link to the active node., wherein the parent-child associations used to construct the concept definitions/concept relationships are constrained by the morpheme dimensional axes such that this constraint effectively creates a selection of a depth of hierarchy according to the consequently evaluated/active parent-child relationships.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sweeney to incorporate the teachings of Priss for the same reasons as pointed out for claim 1.

In regards to claim 5, the rejection of claim 4 is incorporated and Sweeney further teaches wherein the selection of the depth of the hierarchy is based upon a confidence gradient. ([0344, 0345, 0346, Figure 24], Recursive algorithms are useful to sub-divide this undifferentiated group of related content nodes into specific structural groups. …These proximate nodes are then ordered into hierarchical relationships relative to the active node, based on the underlying morpheme relationships and morphemes involved., In the resultant hierarchical tree 2408, those content nodes that are directly related to the active node 2402 (direct children) do not have any other parents within the candidate set 2404. The remaining content nodes in the candidate set would be positioned deeper in the hierarchy, as indirect children (descendants)., Effectively, the concept definition associated with the active axis establishes a virtual parent node that constrains the polyhierarchy that extends from the active node to only those content nodes that reside on the hierarchy defined by the concept definition of the active axis., wherein, in the construction of a concept definition/concept hierarchy, recursive algorithms are used to successively subdivide the undifferentiated set of concept/morpheme relationships such that those which depend directly on the active concept/node undergoing classification/revision are placed closer to that active node than indirect children which are more distant and wherein this closeness is being interpreted as corresponding to a confidence gradient with the closer nodes/morphemes/concepts being more relevant to the active concept.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sweeney to incorporate the teachings of Priss for the same reasons as pointed out for claim 1.

In regards to claim 6, the rejection of claim 1 is incorporated and Sweeney further teaches, wherein a derivable number of virtual concept definitions 25is limited by quantity. ([0340, 0113], The number of dimensional concept relationships that may be inferred grows rapidly. Limits may be placed on the number of relationships generated., The dimensional concept relationships are calculated based on the organizing principles of the enhanced method of faceted classification. The dimensional concept relationships are merged and, within the categorization of concepts 306 (as encoded in concept definitions), form the dimensional concept taxonomy 210.wherein the number of dimensional concept relations are limited by the number of inferred dimensional relationships that may be generated such that this limits the number of inferable virtual/revised concept definitions because these concept relationships are used in the taxonomy of concepts as concept definitions.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sweeney to incorporate the teachings of Priss for the same reasons as pointed out for claim 1.

In regards to claim 9, the rejection of claim 1 is incorporated and Sweeney further teaches further comprising searching a plurality of domains to build a selectable quantity of virtual concept definitions. ([0085, 0279, 0340, 0113], In the preferred embodiment, a distributed computing environment 600 is shown schematically. One computing system 601 operates as a transformation engine 602 for data structures. The transformation engine takes as its inputs the source data structures 202 from one or more domains., The enhanced method of faceted classification is applied at multiple tiers of data abstraction. In this way, multiple domains may share the same elemental constructs for classification, while maintaining domain-specific boundaries., The number of dimensional concept relationships that may be inferred grows rapidly. Limits may be placed on the number of relationships generated., The dimensional concept relationships are calculated based on the organizing principles of the enhanced method of faceted classification. The dimensional concept relationships are merged and, within the categorization of concepts 306 (as encoded in concept definitions), form the dimensional concept taxonomy 210., wherein the system uses extracts/searches information across multiple domains to perform the concept definition synthesis operations corresponding to the enhanced method of faceted classification and wherein the number of dimensional concept relations are limited by the number of inferred dimensional relationships that may be generated such that this limits the number of inferable virtual/revised concept definitions because these concept relationships are used in the taxonomy of concepts as concept definitions.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sweeney to incorporate the teachings of Priss for the same reasons as pointed out for claim 1.

In regards to claim 11, the rejection of claim 1 is incorporated and Sweeney further teaches wherein the derived virtual concept definitions are in a poly-hierarchal relationship within themselves ([0113, 0346, Figure 24]. A set of dimensional concept relationships (that in the aggregate form polyhierarchies) are constructed 820. The dimensional concept relationships represent the concept relationships in the dimensional concept taxonomy 210., Effectively, the concept definition associated with the active axis establishes a virtual parent node that constrains the polyhierarchy that extends from the active node to only those content nodes that reside on the hierarchy defined by the concept definition of the active axis., wherein the dimensional concept relationships that are inferred across morpheme dimensions to form/revise concept definitions have, in an aggregate form a polyhierarchical structure.).
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sweeney to incorporate the teachings of Priss for the same reasons as pointed out for claim 1.

In regards to claim 14, the rejection of claim 1 is incorporated and Sweeney further teaches wherein the derived virtual concept definitions are in a poly-hierarchal relationship with the real concept definitions.  ([0346, 0357, Figure 24]) Effectively, the concept definition associated with the active axis establishes a virtual parent node that constrains the polyhierarchy that extends from the active node to only those content nodes that reside on the hierarchy defined by the concept definition of the active axis., The dimensional concept taxonomy is expressed through the presentation layer. …The views are portions (e.g. a subset of the polyhierarchy filtered by one or more axis) of the dimensional context taxonomy within the scope of an active node. … In the preferred embodiment, a “tree fragment' is used to represent these relationships., wherein the virtual/revised concept definitions formed across dimensional morpheme transformations are related in a polyhierarchical structure to each other relative to a respective active node as well as to all other existing nodes/real concept definitions such as in the display of tree fragments associated with subsets of polyhierarchical concept taxonomy.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sweeney to incorporate the teachings of Priss for the same reasons as pointed out for claim 1.

In regards to claim 15, the rejection of claim 1 is incorporated and Sweeney further teaches wherein a scope of the derived virtual concept definitions 20is variable with respect to a change in a relative proximity measure between attributes in an attribute set. ([0341, 0343] In other words, the system discovers all the content nodes in the domain that may be related before any inferences are made about the direct hierarchical relationships between these related nodes., Rather than processing the entire domain, operations may do a directed investigation of all content nodes (e.g. 2406) in the immediate proximity 2404 of the active node 2402. Proximity may be determined using morpheme lineages (extended relationships between morphemes) as stored in the morpheme lexicon. In this way, meaningful and comprehensive information may be provided in a specific context of the domain, without expending processing costs on the entire domain., wherein the scope of the analysis of the concept definitions in a domain which leads to the formation of potential revised concept definitions is limited to the immediate proximity of the active node/active concept definition and wherein this proximity is determined from the morpheme/attribute lineages (in other words from the separation distance between morphemes) in the morpheme lexicon such that the scope is dependent on/variable with respect to the morpheme lineage measure.). 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sweeney to incorporate the teachings of Priss for the same reasons as pointed out for claim 1.

In regards to claim 16, the rejection of claim 1 is incorporated and Sweeney further teaches wherein the derived virtual concept definitions comprise bins.  ([0254, 0259] Generally, if two morphemes share at least one parent, they are siblings (associative relationship) in the context of that shared parent. Sibling child nodes may be grouped under a single attribute class. (Note that the child nodes need only share one parent; they need not share all parents.) If morphemes do not share at least one parent, they are grouped as separate attributes of the shared ancestor., The parents of E, B, C, D, F. H. are grouped under the attribute class, A1. E then becomes a sibling of A1, as an attribute of A., wherein the attributes associated with potential concept definitions are grouped/binned according to attribute class.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sweeney to incorporate the teachings of Priss for the same reasons as pointed out for claim 1.

In regards to claim 17, the rejection of claim 1 is incorporated and Sweeney further teaches wherein the semantic processing is based upon faceted classification synthesis. ([Abstract], A method … performs facet classification synthesis to relate concepts represented by concept definitions defined in accordance with a faceted data set comprising facts, facet attributes, and facet attribute hierarchies., wherein morphemic semantic processing synthesizes concept definitions according to facet classification synthesis.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sweeney to incorporate the teachings of Priss for the same reasons as pointed out for claim 1.

In regards to claim 18, the rejection of claim 1 is incorporated and Sweeney further teaches wherein an attribute substitution rule of replacing parent 30attributes with child attributes is made optional to synthesize virtual concept definitions.21 ([0251] Again, the structural marker for the conflict is the presence of multiple parents presenting in the morpheme polyhierarchy 1802. To remove the conflicts, morphemes with multiple parents are reconsidered as attributes of the ancestors of the shared parents., wherein, in the event that multiple parents arise in the morpheme polyhierarchy, which has been constructed to form potential morpheme relationships in the synthesis/revision of concept definitions, the morpheme attributes of those parents are reconsidered/substituted as attributes of the ancestors of the shared parents such that the ancestors of the shared parents are the parents to the shared parents and the shared parents are children of the ancestor parents and wherein this is an optional feature because it is contingent upon (optional with respect to) the occurrence of conflicts in this polyhierarchy due to multiple parents.). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sweeney to incorporate the teachings of Priss for the same reasons as pointed out for claim 1.

Claim 20 is also rejected because it is a method of operating a computer implementation of the same subject matter of claim 1 which can be found in Sweeney and Priss.

In regards to claim 29, Sweeney teaches a A method of operating a computer to perform …  for tree-structure synthesis of concept definitions and relationships, the method comprising: obtaining an input active concept definition from a cognitive agent via a system interface; Page 5 of 12United States Patent App. No. 15/418.875 Amendment dated February 9, 2022 In response to Office Action dated November 9, 2021 ([0052, 0088, 0107, 0292, 0303, 0357, 0358, Figure 21] The synthesis and expansion operations transform the Source data structure 202 into a third data structure, referred to herein as the dimensional concept taxonomy 210. The term “taxonomy” refers to a structure that organizes categories into a hierarchical tree and associates categories with relevant objects such as documents or other digital content., In the preferred embodiment of the system 603, there is provided a presentation layer 608 or graphical user interface (GUI) for the dimensional concept taxonomy 210.,  A set of preliminary concept definitions are generated 808., The intersection of morpheme attributes within the first concept definition 708a and input concept relationships are used 2102 to revise the first concept definition 708a to a second concept definition 708b., If concept definitions contain attributes that are related either directly or indirectly in the facet hierarchy (hereafter, of the same “lineage') to those in the content node being classified (hereinafter, the “active node'), then explicit relationships exist between the concepts along the dimensional axis represented by the attributes involved., The active node in this context is a node within the dimensional concept taxonomy that is presently in focus by the end-user or domain owner., Users may provide text queries to the system to move directly to the general area of their search and information retrieval., wherein an active concept definition is obtained in the form of preliminary concept definitions expressed through keywords and which are being evaluated for possible revision such that the these concept definitions are active because they are actively subject to revision but also because they are a focus for consideration as a candidate, wherein the framework for performing the revision and formation of concept definitions is a synthesis of concept definitions and relationships between concepts and between attributes of concepts, including the synthesis of concepts and their interrelations in a hierarchical tree structure, and wherein the user (cognitive agent) inputs the active node (the active concept definition which is the focus of the user) via an interface such as in the form of a search query.) extracting a plurality of real concept definitions comprising attributes from a domain ([0143, Figure 10, Figure 23] The concept relationships that were not pruned are processed as hierarchical relationships. The system assembles these concept relationships 1006 into an input concept hierarchy 1008 of all hierarchical concept relationships ordered into extended sets of indirect relationships. Assembling the input concept hierarchy 1008 involves ordering the nodes in the aggregate and removing any redundant relationships that may be inferred from other sets of relationships., wherein the real concept definitions in the form of the input concept hierarchy are generated/extracted from the input data, for example including concept signatures, keywords, morphemes associated with each concept in that hierarch and wherein these concept definitions are real because they are directly tied to the input/raw data as opposed to being inferred from this observed/empirical concept relationship pattern.) and analyzing the plurality of real concept definitions for attribute set coherence within a context of the active concept definition; ([0145, 0140, 0144, 0147, Figure 10, Figure 21] The analysis of the input concept hierarchy proceeds to the measure of the generality of each concept 1010., A primary objective of this analytical method is to measure the degree to which concepts 306 are general or specific (in relation to other concepts 306 in the training set 802…, Once assembled, the input concept hierarchy 1008 comprises the structure for measuring the generality of the concepts 306 in the concept relationship set, as described in the steps below and is useful for other methods in the transformation process. The concept relationships in the input concept hierarchy 1008 are used to calculate potential morpheme relationships D, as described below and illustrated in FIGS. 13-14. …, The concept generality index created is used to order the morphemes from most general to most specific., wherein the real concepts/input concept hierarchy are analyzed for coherence in the form of generality vs. specificity across their relationships such that these relationships are expressed by attributes such as morphemes and keywords, including the structural/hierarchical framework itself for expressing the morphemes which themselves are analyzed for coherence/generality and wherein this analysis is performed in the context of the active concepts (input/preliminary concept definitions subject to revision based on that analysis).)   matching the active concept definition to the extracted real concept definitions ([0291, 0292, 297,Figure 21] Inputs to this process are the set of content nodes 302 to be classified, the input concept hierarchy 1008, the morpheme hierarchy 402, and the preliminary concept definitions 708a., The intersection of morpheme attributes within the first concept definition 708a and input concept relationships are used 2102 to revise the first concept definition 708a to a second concept definition 708b., Specifically, the input concept hierarchy may be used to prioritize the relationships inferred from the synthesis portion of the operations., wherein the first concept definition/preliminary concept definition/active concept definition which is subject to revision/augmentation is matched, via its morpheme attributes to the real concept definitions/input concept hierarchy to produce a revision of that active concept definition and wherein it is the intersection (which is being interpreted as being a matching) between the active concept and the input concept relationships of the input concept hierarchy that forms the basis for this revision.) deriving a plurality of virtual concept definitions from the real concept definitions by semantic processing, such that the derived virtual concept definitions form relationships between themselves, wherein the derived virtual concept definitions have a tree structure; ([0052, 0292, 0297, 0334, 0332, Figure 21, Figure 22]), The synthesis and expansion operations transform the Source data structure 202 into a third data structure, referred to herein as the dimensional concept taxonomy 210. The term “taxonomy” refers to a structure that organizes categories into a hierarchical tree and associates categories with relevant objects such as documents or other digital content., The intersection of morpheme attributes within the first concept definition 708a and input concept relationships are used 2102 to revise the first concept definition 708a to a second concept definition 708b., Specifically, the input concept hierarchy may be used to prioritize the relationships inferred from the synthesis portion of the operations. The pool of concept relationships drawn directly from the Source data represents “explicit” data, as opposed to the dimensional concept relationships that are inferred.,  Each concept definition 708b is mapped to key words 2302 in the keyword hierarchy 2112. New dimensional concept relationships for the concepts are generated 820 by the rules of explicit and implicit relationship construction, as described above and illustrated in FIGS. 3-5, and 22., The three morphemes A, B, C in the active node, in this example, may be used to establish three dimensions (or intersecting axes) in the dimensional concept hierarchy., wherein revised/new/virtual concept definitions may be generated from existing/preliminary/active concept definitions by expanding concept relationships across diverse morpheme dimensions such that the relationships  exist between each of these “virtual” concept definitions at least through the commonality of the morpheme dimensions across which they may be expressed but also are characterized by relationships governed by a prioritization paradigm, wherein the construction of the dimensional concept taxonomy with inferred/virtual concept definitions uses semantic processing based upon its underlying morpheme/keyword framework which forms the basis for this construction (including prioritization), and wherein the taxonomy associated with the inferred/virtual concept is a hierarchical tree structure.) and searching at least one domain to build selectable depths of hierarchies of virtual concept definitions wherein the hierarchies have a depth; and selectin the depth of the hierarchies; ([0085, 0279, 0016, 0342, 0344, 0346], In the preferred embodiment, a distributed computing environment 600 is shown schematically. One computing system 601 operates as a transformation engine 602 for data structures. The transformation engine takes as its inputs the source data structures 202 from one or more domains., The enhanced method of faceted classification is applied at multiple tiers of data abstraction. In this way, multiple domains may share the same elemental constructs for classification, while maintaining domain-specific boundaries., This localized analysis may be applied to materials whether or not they were analyzed previously as part of the training set. Parameters are set by administrators to balance the depth of analysis with the processing time (latency)., A method for performing faceted classification synthesis to relate concepts represented by concept definitions defined in accordance with a faceted data set comprising facets, facet attributes, and facet attribute hierarchies., The groups are described relative to the active container, as parents and children (hierarchical relationships), and siblings (associative relationships). …These proximate nodes are then ordered into hierarchical relationships relative to the active node, based on the underlying morpheme relationships and morphemes involved.,  The scope of processing may be further limited by constraining the concept definitions of the dimensional axes. An individual axis (hereafter, the “active axis) may be established by referencing a subset of morphemes from a parent node, thus constraining the set of parents (ancestors) that may link to the active node.,   wherein the system uses/extracts/searches information across multiple domains to perform the concept definition synthesis operations corresponding to the enhanced method of faceted classification, wherein the facet classification forms a hierarchy for the revised/synthesized/virtual concept definitions across morphemic attributes, and wherein the parent-child associations in this framework used to construct the concept definitions/concept relationships are constrained by the morpheme dimensional axes such that this constraint effectively creates a selection of a depth of hierarchy according to the consequently evaluated/active parent-child relationships as part of a process for constraining the scope of domain process, including the depth of analysis, by the system, user, or administrator such that the hierarchies have a depth in a general sense according to parent-child relationships in general expressed within those hierarchy but also have a specifiable/determinable/selectable depth through the constrained morpheme dimensional axes as noted above.) wherein a derivable number of virtual concept definitions is determined based on a confidence gradient; ([0297, 0310],  Specifically, the input concept hierarchy may be used to prioritize the relationships inferred from the synthesis portion of the operations., For example, if the first set includes three registered morphemes with priority numbers {3, 37, 303}, the second set includes two registered morphemes with priori ties 5, 490, and the third set includes three registered morphemes with priorities 5, 296, 1002, then the sets would be ordered: {3, 37, 303}, {5, 296, 1002}, {5, 490}. The first ordered set is prioritized based on the top overall ranking of the morpheme with priority 3 contained in its set. The latter two sets both have a topmost morpheme priority of {5}. Therefore, the next highest morpheme priorities in each set are examined to reveal that the set containing the morpheme with priority (296) should be the higher prioritized set., wherein, in the derivation of revised/virtual concept definitions, the system takes into account the priority associated with the underlying morpheme relationships in the concept hierarchy, wherein the priority numbers form a gradient of priority which is also a metric of the importance/confidence attached to the association of the morpheme to a concept relation.) and wherein existing real concept definitions are used as a measure of a coherence of various attribute sets.  ([0241, Figure 16], The concept generality index created is used to order the morphemes from most general to most specific., wherein the concept generality index associated with the input concept hierarchy/real concept definitions are used to determine the coherence of the associated morphemes/attributes.).

However, Sweeney does not explicitly teach  … formal concept analysis…. Sweeney teaches faceted classification analysis but does not explicitly indicate that he uses formal concept analysis.
However, Priss, in the analogous art of performing semantic faceted classification, teaches perform a formal concept analysis for tree-structure synthesis of concept definitions and relationships ([pp. 2-3, Methodology: Formal Concept Analysis and Facets, Figure 1, Figure 2), Baseline facets describe a small aspect of a domain exhaustively and consistently. They can be combined to form larger facets so that a faceted classification scheme can be constructed as a hierarchy of facets. Using formal concept analysis, every facet is represented as a concept lattice. ... In formal concept analysis, a data-driven concept lattice is generated by identifying a set of objects, a set of attributes and a relation among them. …That means that the conceptual relations that result from the data-driven approach must be valid in terms of the theoretical domain knowledge … A theory-driven lattice can then be verified by selecting typical objects and attributes from the domain and testing whether they can be appropriately integrated into the lattice., wherein formal concept analysis is applied to facet classification in order to produce a theory-driven lattice/hierarchical tree organization/synthesis of semantically expressed concepts such as shown in Figures 1 and 2.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sweeney to incorporate the teachings of Priss to use formal concept analysis to perform a formal concept analysis for tree-structure synthesis of concept definitions and relationships. The modification would have been obvious because one of ordinary skill would have been motivated to use a theory-driven formal concept analysis to construct the relationships between concepts and concept attributes in order to capture known conceptual relationships between objects in a classification hierarchy that may not be apparent in other traditional tree hierarchy methods (Priss, [pp. 2-3, Methodology: Formal Concept Analysis and Facets, pp. 3-4, Application: A Facet for Disciplines in DDC and Yahoo, Figure 2]).  


In regards to claim 30, the rejection of claim 1 is incorporated and Sweeney further teaches wherein the at least one processor is further operable to select the depth of the hierarchies. ([0016, 0344, 0346], This localized analysis may be applied to materials whether or not they were analyzed previously as part of the training set. Parameters are set by administrators to balance the depth of analysis with the processing time (latency)., The groups are described relative to the active container, as parents and children (hierarchical relationships), and siblings (associative relationships). …These proximate nodes are then ordered into hierarchical relationships relative to the active node, based on the underlying morpheme relationships and morphemes involved.,  The scope of processing may be further limited by constraining the concept definitions of the dimensional axes. An individual axis (hereafter, the “active axis) may be established by referencing a subset of morphemes from a parent node, thus constraining the set of parents (ancestors) that may link to the active node.,   wherein the facet classification forms a hierarchy for the revised/synthesized/virtual concept definitions across morphemic attributes, and wherein the parent-child associations in this framework used to construct the concept definitions/concept relationships are constrained by the morpheme dimensional axes such that this constraint creates a selection of a depth of hierarchy according to the consequently evaluated/active parent-child relationships as part of a process for constraining the scope of domain process, including the depth of analysis, by the system, user, or administrator such that the hierarchies have a depth in a general sense according to parent-child relationships in general expressed within those hierarchy but also have a specifiable/determinable/selectable depth through the constrained morpheme dimensional axes as noted above.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sweeney to incorporate the teachings of Priss for the same reasons as pointed out for claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Peter Eklund (“Logic-Based Networks: Concept Graphs and Conceptual Structures”, ICCS 2000, LNAI 1867, 2000, pp. 399-410) teaches the use of formal concept analysis to derive concepts and relations from a domain using machine learning concepts to represent those derived concepts as hierarchical trees. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983. The examiner can normally be reached M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT LEWIS KULP/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124